DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.

Response to Amendment
The Amendment filed 6/13/22 has been accepted and entered.  Accordingly, Claims 8 and 18-22 have been amended.  
Claims 1-8, 15, and 17-22 are pending in this application, of which claims 1-7 and 15 are withdrawn from consideration. 
In view of the amendment, the previous objection to claim 22 is withdrawn.  

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that “Kim fails to make up for the above deficiencies” (see page 2 of the Remark).  Examiner respectfully disagrees with the Applicant. 
Kim et al. is directed to method and apparatus for transmitting reference signal.  More specifically, Kim et al. teaches that PBCH data includes a master information block (MIB)(par [0054]), and that the PSS, SSS, and PBCH are transmitted consecutively in symbols (par [0059]; FIGS. 6, 14).  That is, Kim et al. clearly teaches that the time domain positions at which the synchronization signals, PSS and SSS, as well as MIB are given in terms of symbols, which is a time unit shorter than a subframe.  
Therefore, the base station of Jeon et al. that provides DRS subframe location of PSS, SSS, and MIB to UE, in combination with Kim et al., teaches “the predetermined information indicating, as the time domain positions, a number of a plurality of time units where each time units is shorter than a subframe” as recited in amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2019/0238290), Jeon et al. (WO 2017/127181), and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0055574).

Regarding Claim 8, Liu et al. teaches A mobile communication system (Liu et al. teaches a method of transmitting information in a wireless communication system (par [0009])) comprising: a base station configured to transmit a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches a base station transmits at least two of the reference signal and the more than one RRC message are transmitting by using a same time unit (par [0038][0039]; FIG. 1); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), and a user equipment configured to receive the synchronization signal and the master information block in the shared spectrum (Liu et al. teaches that UE receives at least two of the reference signal and the more than one RRC message (par [0039][0071]; FIGS. 1, 11); the reference signal include a primary synchronization signal, a secondary synchronization signal (par [0040]); MIB is an example of the reference signal (par [0042]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), wherein the base station is configured to transmit the master information block at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])). 
Although teaching that the timing information is configured by the BS (par [0064]), Liu et al. does not explicitly teach the base station is configured to transmit to the radio terminal via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, wherein the base station is configured to transmit the synchronization signal and the master information block in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful.  Jeon et al. teaches such limitations. 
Jeon et al. is directed to discovery reference signal transmission window and position identification.  More specifically, Jeon et al. teaches the base station is configured to transmit to the radio terminal via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum (Jeon et al. teaches that an eNB generates a downlink transmission with a discovery reference signal (DRS) transmission window (DTxW) associated with a DRS based on a set of predetermined criteria (par [0091]); eNB indicates the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW (par [0053]); the DL transmission generated by an eNB includes the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053][0092]); DL transmission or DL data burst have new/updated information such as DRS, MIB, eSIB, PSS/SSS being scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); DTxW can be a window of opportunity, a duration or length of time, for transmission (par [0074])), wherein the base station is configured to transmit the synchronization signal and the master information block in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful (Jeon et al. teaches that DL transmission or DL data burst such as MIB and PSS/SSS are scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); eNB performs an LBT process or CCA on the unlicensed channel before transmission of the PBCH (par [0072]); DL transmission generated by an eNB as the network device can include the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053]); the transmission of DRS can be subject to listen before talk operations (par [0021]), indicating that the transmission is performed after LBT being successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al. so that the base station is configured to transmit to the radio terminal via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, as taught by Jeon et al.  The modification would have allowed the system to ensure UE to efficient access or reliable transmission of DRS without a large delay (see Jeon et al., par [0021][0054]). 
Although teaching that the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW is indicated as noted above, and it is obvious that time domain positions within the subframe are slot/symbols location, the references do not explicitly teach the predetermined information indicating, as the time domain position, a number of a plurality of time units where each time unit is shorter than a subframe.  However, Kim et al. teaches such a limitation more explicitly. 
	Kim et al. is directed to method and apparatus for transmitting reference signal.  More specifically, Kim et al. teaches that PBCH data includes a master information block (MIB)(par [0054]) and that the PSS, SSS, and PBCH are transmitted in consecutive symbols (par [0059]; FIGS. 6, 14).  That is, the time unit is a symbol within a subframe.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al. and Jeon et al. so that the synchronization signal and the master information block are transmitted in consecutive symbols, as taught by Kim et al.  The modification would have allowed the system to enable UE to acquire a symbol timing by using the received PSS and SSS, synchronize a frequency, and acquire system bandwidth information included in the MIB received through the PBCH after detecting cell information (see Kim et al., par [0136]). 

Regarding Claim 17, the combined teachings of Liu et al., Jeon et al., and Kim et al. teach The mobile communication system according to claim 8, and further, the references teach wherein the base station is configured to transmit the synchronization signal and the master information block in consecutive symbols (Liu et al. teaches that the at least two of the reference signal and the more than one RRC message are transmitted using at least two continuous time units (par [0039]); Kim et al. teaches that PBCH data includes a master information block (MIB)(par [0054]) and that the PSS, SSS, and PBCH are transmitted consecutively (par [0059]; FIGS. 6, 14)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al. and Jeon et al. so that the synchronization signal and the master information block are transmitted in consecutive symbols, as taught by Kim et al.  The modification would have allowed the system to enable UE to acquire a symbol timing by using the received PSS and SSS, synchronize a frequency, and acquire system bandwidth information included in the MIB received through the PBCH after detecting cell information (see Kim et al., par [0136]). 

Regarding Claim 18, Liu et al. teaches A base station (base station 1420 (par [0107]; FIG. 14)) comprising: a transmitter configured to transmit, to a user equipment, a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches that the base station comprises a suitable TX/RX (par [0109]; FIG. 14); the base station transmits at least two of the reference signal and the more than one RRC message are transmitting by using a same time unit (par [0038][0039]; FIG. 1); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), wherein the transmitter is configured to transmit, to the user equipment, the master information block at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])).  
Although teaching that the timing information is configured by the BS (par [0064]), Liu et al. does not explicitly teach the transmitter is configured to notify the radio terminal via the shared spectrum, of predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, wherein the base station is configured to transmit the synchronization signal and the master information block in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful.  Jeon et al. teaches such limitations. 
Jeon et al. is directed to discovery reference signal transmission window and position identification.  More specifically, Jeon et al. teaches the transmitter is configured to notify the radio terminal via the shared spectrum, of predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum (Jeon et al. teaches that an eNB generates a downlink transmission with a discovery reference signal (DRS) transmission window (DTxW) associated with a DRS based on a set of predetermined criteria (par [0091]); eNB indicates the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW (par [0053]); the DL transmission generated by an eNB includes the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053][0092]); DL transmission or DL data burst have new/updated information such as DRS, MIB, eSIB, PSS/SSS being scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); DTxW can be a window of opportunity, a duration or length of time, for transmission (par [0074])), wherein the base station is configured to transmit the synchronization signal and the master information block in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful (Jeon et al. teaches that DL transmission or DL data burst such as MIB and PSS/SSS are scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); eNB performs an LBT process or CCA on the unlicensed channel before transmission of the PBCH (par [0072]); DL transmission generated by an eNB as the network device can include the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053]); the transmission of DRS can be subject to listen before talk operations (par [0021]), indicating that the transmission is performed after LBT being successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Liu et al. so that the base station is configured to transmit to the radio terminal via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, as taught by Jeon et al.  The modification would have allowed the system to ensure UE to efficient access or reliable transmission of DRS without a large delay (see Jeon et al., par [0021][0054]). 
Although teaching that the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW is indicated as noted above, and it is obvious that time domain positions within the subframe are slot/symbols location, the references do not explicitly teach the predetermined information indicating, as the time domain positions, a number of a plurality of time units where each time unit is shorter than a subframe.  Kim et al. teaches such a limitation. 
	Kim et al. is directed to method and apparatus for transmitting reference signal.  More specifically, Kim et al. teaches that PBCH data includes a master information block (MIB)(par [0054]) and that the PSS, SSS, and PBCH are transmitted in consecutive symbols (par [0059]; FIGS. 6, 14).  That is, the time unit is a symbol within a subframe.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Liu et al. and Jeon et al. so that the synchronization signal and the master information block are transmitted in consecutive symbols, as taught by Kim et al.  The modification would have allowed the system to enable UE to acquire a symbol timing by using the received PSS and SSS, synchronize a frequency, and acquire system bandwidth information included in the MIB received through the PBCH after detecting cell information (see Kim et al., par [0136]). 

Regarding Claim 19, Liu et al. teaches A user equipment (UE 1410 (par [0107]; FIG. 14)) comprising: a receiver configured to receive, from a base station, a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches that the UE comprises a receiver RX, which is operable to communicatively connect to the base station (par [0108]; FIG. 14); that UE receives at least two of the reference signal and the more than one RRC message (par [0039][0071]; FIGS. 1, 11); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), wherein the master information block is transmitted at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])).  
Although teaching that the timing information is configured by the BS (par [0064]), Liu et al. does not explicitly teach the receiver is configured to receive from the base station via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, wherein the synchronization signal and the master information block are transmitted in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful.  Jeon et al. teaches such limitations. 
Jeon et al. is directed to discovery reference signal transmission window and position identification.  More specifically, Jeon et al. teaches the receiver is configured to receive from the base station via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum (Jeon et al. teaches that an eNB generates a downlink transmission with a discovery reference signal (DRS) transmission window (DTxW) associated with a DRS based on a set of predetermined criteria (par [0091]); eNB indicates the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW (par [0053]); the DL transmission generated by an eNB includes the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053][0092]); DL transmission or DL data burst have new/updated information such as DRS, MIB, eSIB, PSS/SSS being scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); DTxW can be a window of opportunity, a duration or length of time, for transmission (par [0074])), wherein the synchronization signal and the master information block are transmitted in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful (Jeon et al. teaches that DL transmission or DL data burst such as MIB and PSS/SSS are scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); eNB performs an LBT process or CCA on the unlicensed channel before transmission of the PBCH (par [0072]); DL transmission generated by an eNB as the network device can include the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053]); the transmission of DRS can be subject to listen before talk operations (par [0021]), indicating that the transmission is performed after LBT being successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Liu et al. so that the base station is configured to transmit to the radio terminal via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, as taught by Jeon et al.  The modification would have allowed the system to ensure UE to efficient access or reliable transmission of DRS without a large delay (see Jeon et al., par [0021][0054]). 
Although teaching that the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW is indicated as noted above, and it is obvious that time domain positions within the subframe are slot/symbols location, the references do not explicitly teach the predetermined information indicating, as the time domain positions, a number of a plurality of time units where each time unit is shorter than a subframe. Kim et al. teaches such a limitation. 
	Kim et al. is directed to method and apparatus for transmitting reference signal.  More specifically, Kim et al. teaches that PBCH data includes a master information block (MIB)(par [0054]) and that the PSS, SSS, and PBCH are transmitted in consecutive symbols (par [0059]; FIGS. 6, 14).  That is, the time unit is a symbol within a subframe.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Liu et al. and Jeon et al. so that the synchronization signal and the master information block are transmitted in consecutive symbols, as taught by Kim et al.  The modification would have allowed the system to enable UE to acquire a symbol timing by using the received PSS and SSS, synchronize a frequency, and acquire system bandwidth information included in the MIB received through the PBCH after detecting cell information (see Kim et al., par [0136]). 

Regarding Claim 20, Liu et al. teaches A controller controlling a user equipment (Liu et al. teaches a UE comprising a processing mean that includes both processor and memory (par [0108]; FIG. 14)), the controller comprising: a processor (processor 1411 (FIG. 14)) configured to perform a process of receiving, from a base station, a synchronization signal and a master information block in a shared spectrum (Liu et al. teaches that the UE comprises a receiver RX, which is operable to communicatively connect to the base station (par [0108]; FIG. 14); that UE receives at least two of the reference signal and the more than one RRC message (par [0039][0071]; FIGS. 1, 11); the reference signals includes a discovery signal, a primary synchronization signal, a secondary synchronization signals (par [0040]); RRC message includes a master information block (par [0041]); the present disclosure is mainly described with unlicensed spectrums (par [0017][0104])), wherein the master information block is transmitted at a same transmission cycle as a transmission cycle of the synchronization signal (Liu et al. teaches that the DRS, the MIB have the same periodicities as those of the legacy system, i.e., the DRS and MIB have a periodicity of 40 ms (par [0045]); MIB, the SIB, and the paging message are transmitted within the same time unit (such as subframe) with the DRS and they have the same time offset, which means they will be transmitted in the same one subframe (par [0039][0046]); FIG. 2); DRS, MIB, the SIB, and the paging message are illustrated as the example of the reference signal and the RRC message, but disclosure it not limited to these specific embodiments and can be applied to any other kind of the reference signal and the RRC message (par [0042])).  
Although teaching that the timing information is configured by the BS (par [0064]), Liu et al. does not explicitly teach the processor is further configured to receive from the base station via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, wherein the synchronization signal and the master information block are transmitted in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful.  Jeon et al. teaches such limitations. 
Jeon et al. is directed to discovery reference signal transmission window and position identification.  More specifically, Jeon et al. teaches the processor is further configured to receive from the base station via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum (Jeon et al. teaches that an eNB generates a downlink transmission with a discovery reference signal (DRS) transmission window (DTxW) associated with a DRS based on a set of predetermined criteria (par [0091]); eNB indicates the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW (par [0053]); the DL transmission generated by an eNB includes the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053][0092]); DL transmission or DL data burst have new/updated information such as DRS, MIB, eSIB, PSS/SSS being scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); DTxW can be a window of opportunity, a duration or length of time, for transmission (par [0074])), wherein the synchronization signal and the master information block are transmitted in the shared spectrum after performing Listen-Before-Talk (LBT) and the LBT being successful (Jeon et al. teaches that DL transmission or DL data burst such as MIB and PSS/SSS are scheduled, transmitted or communicated on an unlicensed carrier/band to the UE (par [0071]); eNB performs an LBT process or CCA on the unlicensed channel before transmission of the PBCH (par [0072]); DL transmission generated by an eNB as the network device can include the DTxW with the DRS/MIB/eSIB transmission via a PBCH over an unlicensed carrier (par [0053]); the transmission of DRS can be subject to listen before talk operations (par [0021]), indicating that the transmission is performed after LBT being successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Liu et al. so that the base station is configured to transmit to the radio terminal via the shared spectrum, predetermined information indicating time domain positions at which the synchronization signal and the master information block are to be transmitted in the shared spectrum, as taught by Jeon et al.  The modification would have allowed the system to ensure UE to efficient access or reliable transmission of DRS without a large delay (see Jeon et al., par [0021][0054]). 
Although teaching that the position/location of a DTxW within a DL transmission, as well as a DRS subframe within the DTxW is indicated as noted above, and it is obvious that time domain positions within the subframe are slot/symbols location, the references do not explicitly teach the predetermined information indicating, as the time domain positions, a number of a plurality of time units where each time unit is shorter than a subframe.  Kim et al. teaches such a limitation. 
	Kim et al. is directed to method and apparatus for transmitting reference signal.  More specifically, Kim et al. teaches that PBCH data includes a master information block (MIB)(par [0054]) and that the PSS, SSS, and PBCH are transmitted in consecutive symbols (par [0059]; FIGS. 6, 14).  That is, the time unit is a symbol within a subframe.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Liu et al. and Jeon et al. so that the synchronization signal and the master information block are transmitted in consecutive symbols, as taught by Kim et al.  The modification would have allowed the system to enable UE to acquire a symbol timing by using the received PSS and SSS, synchronize a frequency, and acquire system bandwidth information included in the MIB received through the PBCH after detecting cell information (see Kim et al., par [0136]). 

Regarding Claim 21, Claim 21 is directed to a method claim and it does not teach or further define over the limitations recited in claim 8.   Therefore, claim 21 is also rejected for similar reasons set forth in claim 8.

Regarding Claim 22, the combined teachings of Liu et al., Jeon et al., and Kim et al. teach The mobile communication system according to claim 8, and further, the references teach wherein the predetermined information indicating, as the time domain positions, a time period periodically arranged in the time domain (Jeon et al. teaches that the eNB generates a DRS DTxW based on a set of predetermined criteria including a periodicity (par [0091])), the time period comprising a plurality of continuous subframes in which the radio terminal attempt to receive the synchronization signal and the master information block (Jeon et al. teaches that at least three bits that signal the DRS offset within the DTxW, wherein the at least three bits signal the DRS offset with respect to a subframe zero of the DL transmission when a DRS is within a first subframe range including the subframe zero to subframe four of the DL transmission and with respect to a subframe five when the DRS is within a second subframe range including the subframe five to a subframe nine (par [0030][0105])).  The motivation to combine these references is the same as that of claim 8. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You et al. (U.S. Patent Application Publication No. 2017/0238272), which is directed to synchronization signal receiving method and user apparatus, and synchronization signal transmission method and base station; and teaches that the time resources are distinguish by a slot number (par [0060]); synchronization signals are transmitted in the first slot of subframe 0 (par [0071][0094]; FIG. 19).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414